                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

Brian Joint,                        )
                                    )
             Plaintiff,             )          Civil Action No. 4:18-cv-0088-TLW
v.                                  )
                                    )
DSS State Attorney Gamble Anderson;)
Darlington County Detention Center; )
and Patricia Gattison,              )                       ORDER
                                    )
             Defendants.            )
____________________________________)

      Plaintiff Brian Joint brought this action, pro se, claiming violations of his civil

rights. ECF No. 1. Petitioner was advised twice by Court Order that if he failed to

bring this case into proper form, the action was subject to dismissal. ECF Nos. 5, 9.

      This matter now comes before the Court for review of the Report and

Recommendation, filed on March 6, 2018, by United States Magistrate Judge Shiva

V. Hodges, to whom this case was previously assigned pursuant to 28 U.S.C. §

636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(e), (D.S.C.). ECF No. 13. The Report

recommends that this case be dismissed pursuant to Fed. R. Civ. P. 41. Id. The

deadline to object to the Report was March 20, 2018. However, Petitioner did not file

objections to the Report or otherwise respond.

      This Court is charged with conducting a de novo review of any portion of the

Magistrate Judge’s Report and Recommendation to which a specific objection is

registered, and may accept, reject, or modify, in whole or in part, the

recommendations contained in that Report. 28 U.S.C. ' 636.           In the absence of
objections to the Report, this Court is not required to give any explanation for

adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

      The Court has carefully reviewed the Report and relevant filings. The Court

notes that Plaintiff has not filed anything in this case since the complaint, which was

filed on January 9, 2018. For the reasons articulated by the Magistrate Judge, it is

hereby ORDERED that the Magistrate Judge’s Report, ECF No. 13, is ACCEPTED,

and this action is DISMISSED pursuant to Federal Rule of Civil Procedure 41(b).

      IT IS SO ORDERED.

                                              __s/Terry L. Wooten______
                                              Senior United States District Judge

April 15, 2019
Columbia, South Carolina
